Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered April 16, 2009, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in admitting into evidence a recording of a 911 call placed by the victim’s mother as an *1076excited utterance, since the probative value of the 911 call outweighed any prejudicial effect (see People v Carrenard, 56 AD3d 486, 487 [2008]; cf. People v Jamerson, 21 AD3d 428 [2005]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]). Covello, J.P., Florio, Eng and Chambers, JJ., concur.